Citation Nr: 0324969	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Evaluation for increased rating of the service-connected 
residuals of a laceration of the tendons of the right hand, 
post operative, with abnormal tendon bands, currently 
evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the RO, 
which increased the rating for the service connected right 
hand disability from 10 percent to 40 percent.  



REMAND

In his August 2002 Substantive Appeal (VA Form 9, Appeal to 
the Board), the veteran requested a "tele-conference" 
hearing before a Veterans Law Judge.  

The RO acknowledged the request on a VA Form 8 Certification 
of Appeal in January 2003; however, the claims file was 
forwarded to the Board without affording the veteran with an 
opportunity to appear for the requested hearing.  
 
In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a video-conference hearing with a 
Veterans Law Judge following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
1991 & Supp. 2002) and 38 C.F.R. § 20.704 
(2003).  All indicated development should 
be undertaken.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



